In re Deals, Marvin; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Caddo, 1st Judicial District Court, Div. “H”, No. 117-853.
Relator represents that the district court has failed to act timely on an application for post conviction relief he filed in July, 1996, and supplemented in August, 1996, and March, 1997. If relator’s representation is correct, the district court is ordered to consider and act on the application. The district *1016court is ordered to provide this Court with a copy of its judgment.
CALOGERO, C. J., not on panel.